Citation Nr: 1433424	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-49 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an extraschedular rating, under 38 C.F.R. § 3.321(b), for service-connected bilateral foot disabilities.  

2.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.  



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1994 to June 2001.  

The issue of entitlement to increased ratings for bilateral foot disabilities initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Most recently, in December 2013, the Board assigned ratings for bilateral pes planus, denied separate compensable ratings for the right and left first metatarsophalangeal joints, and remanded the issue of entitlement to increased ratings for bilateral foot disabilities on an extraschedular basis.  The remanded issue now returns to the Board for appellate consideration.  For the reasons stated below, the RO/Appeals Management Center (AMC) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder comes to the Board on appeal from a June 2011 decision of the VA RO in Winston-Salem, North Carolina.  The Veteran submitted a timely July 2011 notice of disagreement, and the RO issued a statement of the case in November 2012.  In January 2013, the Veteran submitted a timely substantive appeal.  Therefore, the Board has jurisdiction over this issue.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's bilateral foot disabilities do not present an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent hospitalization.  

2.  Neither the symptoms nor overall impairment caused by the Veteran's major depressive disorder have more nearly approximated total occupational or social impairment or occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for referral for consideration of an extraschedular rating for the Veteran's bilateral foot disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2013). 

2.  The criteria for an initial rating higher than 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the notice, VA must inform the claimant of what information and evidence the claimant is expected to provide and what information and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  For service-connection claims, the notice must also address the additional elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Regarding the claim of entitlement to an increased rating for bilateral foot disabilities, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2008 that informed the Veteran of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines disability ratings and effective dates.  

Regarding the claim of entitlement to an initial rating in excess of 50 percent for major depressive disorder, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2010 that informed the Veteran of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines disability ratings and effective dates.  Accordingly, the Board finds that VA satisfied its duty to properly notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, 3.326(a).  

Regarding the claim of entitlement to an increased rating for bilateral foot disabilities, VA obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records and associated them with the claims file.  The Board instructed the RO/AMC in its December 2013 remand to afford the Veteran an opportunity to submit any employment records showing missed work and any other documentation addressing the effect of his bilateral foot disabilities on his employment.  The AMC sent a May 2014 letter consistent with the Board's instructions and therefore complied with the Board's remand in this regard.  Additionally, the Board instructed the RO/AMC to obtain all outstanding records of VA evaluation and/or treatment for the Veteran's bilateral foot disabilities.  Additional VA records were obtained, and the Board's remand was complied with in this respect as well.  Finally, the Board instructed the RO/AMC to readjudicate the claim of entitlement to an extraschedular rating and to specifically consider and discuss whether referral for consideration of extraschedular evaluations pursuant to 38 C.F.R. § 3.321(b) is appropriate.  The AMC complied with the Board's remand directive by issuing a June 2014 supplemental statement of the case denying entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected bilateral foot disabilities.  

VA provided the Veteran with relevant examinations in March 2008, January 2011, and May 2013.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2011 and May 2013 VA examiners reviewed the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support any conclusions.  The March 2008 VA examiner reviewed the Veteran's medical records, considered the history of the conditions as described by the Veteran, examined the Veteran, described the Veteran's disability in detail, and supported any conclusions with sufficient analysis.  Thus, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an examination is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

Regarding the claim of entitlement to an initial rating in excess of 50 percent for major depressive disorder, VA obtained the Veteran's service treatment records, and VA treatment records.  VA made multiple requests for private treatment records from Psychological Consulting Services and provided appropriate notice to the Veteran regarding the status of those requests.  Letters containing treatment summaries from Psychological Consulting Services dated March 2012, June 2010, and March 2010 were obtained and associated with the claims file.  

VA provided the Veteran with a relevant examination in February 2011.  The examiner reviewed the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and explained her conclusions.  The examination is therefore adequate and allows the Board to make an informed decision.  See Stefl, 21 Vet. App. at 123-24.  Reexamination is required if the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Here, as discussed in more detail below, the evidence does not demonstrate, and the Veteran has not claimed, worsening of symptoms and impairment associated with major depressive disorder since the February 2011 VA examination.  Compare July 2011 notice of disagreement with January 2013 substantive appeal.  Therefore, a new examination is not required.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notice and assistance requirements.  The claims on appeal are therefore ready to be considered on the merits.

II.  Entitlement to an Extraschedular Rating for Bilateral Foot Disabilities

Percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  To accord justice in exceptional cases where the schedular evaluations are found to be inadequate, cases can be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular evaluation.  38 C.F.R. § 3.321(b).  

Determining whether referral for extraschedular consideration is warranted requires a three-step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required.  Id.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id.

The Veteran has consistently reported difficulty in his employment as a nurse due to his bilateral foot disabilities.  In a February 2008 statement, the Veteran described that there have been days where he can barely stand from the pain and has been unable to go to work.  He reported worrying about his "future in the profession in five years from now."  The Veteran's spouse reported in February 2008 that the Veteran is required to remain on his feet for most of his eight hour shift, and that there have been "many nights where he can barely walk in the door" and she has had to help him.  In a September 2008 VA appointment the Veteran reported increasing foot pain radiating to his shin area after prolonged standing on his feet as a nurse in the emergency room.  In his December 2009 substantive appeal, the Veteran reported that he has to be on his feet at all times at his job and because of this his feet hurt all the time.  He asserted that the pain he has in his feet should be rated.  

The March 2008 VA examiner reported that the Veteran stated he is not able to spend more time with his patients because he has to take more breaks to rest his feet and that his "medication pass" is slowed because his feet hurt.  The examiner reported that the Veteran can complete activities of daily living.  The January 2011 examiner observed that the Veteran's foot disabilities impact his occupational activities by decreasing his mobility and causing him pain, resulting in him having to rearrange his schedule to take more breaks.  The Veteran reported losing one week from work during the last 12-month period due to exacerbation of respiratory problems.  In the May 2013 VA examination, the Veteran reported that when working as a nurse he has to "take breaks" after standing for periods of about 20 minutes and admitted that his foot pain is disabling at times.  The examiner reported that the functional impact on the Veteran's ability to work is that he has decreased tolerance for standing and walking greater than 20 minutes due to foot pain.  The examiner noted that when the Veteran's foot conditions flare up he has to call out sick from work, which happens about 3 days every 2 months.  

As a result of the December 2013 Board decision, the Veteran's bilateral pes planus is evaluated as 30 percent disabling from September 23, 2008, and as 50 percent disabling from May 10, 2013.  The Veteran's right and left metatarsophalangeal joint bunions are rated as 0 percent disabling.  In the remand portion of the December 2013 decision, the Board directed the RO/AMC to afford the Veteran an opportunity to submit any employment records showing missed work and any other documentation addressing the effect of his bilateral foot disabilities on his employment.  The AMC sent the Veteran letter in May 2014 inviting him to submit such documentation, but he did not provide any additional evidence.  

The Board acknowledges that the use of the words "such related factors as" in 38 C.F.R. § 3.321(b) indicates that marked interference with employment and frequent hospitalization are only representative examples of related factors and that related factors are not limited to those examples.  

That being said, the preponderance of the evidence is against a finding that either these factors or similar factors are present in this case.  The evidence of record shows that the Veteran has been employed full-time as a nurse throughout the appeal period.  The evidence discussed above shows that the Veteran has to alter his routine at work due to his bilateral foot disabilities and that this may affect his speed or productivity at work.  However, throughout the appeal period, the Veteran has had to call out sick from work because of his foot disabilities, at most, 3 days every 2 months.  The Board finds that this does not rise to the level of "marked interference with employment."  As noted above, the degrees of disability assigned on a schedular basis are considered adequate to compensate for "considerable loss of working time" from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board finds that losing 3 days out of every 2 months of full-time work is more consistent with "considerable loss of working time" as contemplated by the Veteran's ratings for bilateral foot disabilities (30 percent from September 23, 2008, and 50 percent from May 10, 2013).  The Veteran has not been hospitalized for his bilateral foot disabilities during the appeal period and review of the claims file reveals no other factors similar in kind or degree to frequent hospitalization or marked interference with employment.  

Additionally, upon further consideration, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule, as the criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected bilateral foot disabilities are manifested by signs and symptoms such as pain, including pain radiating to the shin, and swelling, which impair his ability to stand and walk for periods of more than 20 minutes.  See, e.g., January 2008 claim, September 2008 VA treatment record, and May 2013 VA examination.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the feet provide disability ratings on the basis factors such as deformity, pain, weakness ,and swelling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2013).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2013); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2013); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for periods of more than 20 minutes.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

For the foregoing reasons, referral for consideration of an extraschedular rating for the Veteran's bilateral foot disabilities is not warranted.  

III.  Entitlement to an Initial Rating in Excess of 50 Percent for Major Depressive Disorder

The Veteran contends that he is entitled to a higher disability rating for major depressive disorder and asserts that he has deficiencies in family relations, judgment, thinking, and mood, which interfere with routine activities, and that he neglects his personal hygiene and has difficulty adapting to stressful circumstances.  

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform rating is warranted for the Veteran's major depressive disorder.  

The criteria for evaluating disability due to service-connected mental disorders, including major depressive disorder, are specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  Id.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Id.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

In a February 2008 statement, the Veteran's wife reported that she was concerned that the Veteran may feel isolated and depressed.  She explained that playing sports and exercising had always been important to him, but because of his respiratory problems and foot pain he cannot do things that he enjoys.  

In a February 2011 VA examination, the Veteran reported that he was married in 2000 and that his relationship with his wife improved after he started counseling and is now good.  He described her as his "best friend."  The Veteran described having one very good friend he talks to, and that he doesn't need a lot of people around him, doesn't want to go to crowded places, and is okay being alone.  He stated that he is "probably more lonely than the average person" and that he wishes he could be more social.  The Veteran reported working full-time as a registered nurse and stated that he likes his job because he likes helping people and it takes the focus off of himself.  He reported that outside of work he doesn't do much and on the days when he does not work he stays in the house and sleeps, watches TV, and occasionally straightens up the house and does chores.  

The Veteran reported the following symptoms:  being "really down" about the impact of his physical health conditions, which have worsened over time and now depressive symptoms occur on a daily basis; having an altered self-image because the shoes he has to wear due to his foot condition are "not really dressy"; having multiple episodes in which he did not want to get up, shave, or do much of anything; feeling like there was no hope, although no suicidal ideation because he "understands life is a gift" and he was "not brought up that way"; anhedonia - he used to like to hang out with people, didn't mind being in crowds, and was very social, but now doesn't want to be around many people; feeling sad, upset, frustrated, and angry that he is not in the physical condition he expected to be in at such a young age; and being tired and having a decreased sex drive.  The examiner noted that he exhibited pessimistic predictions and gave an example that he said he will probably have to have a cane.  

On examination the Veteran was clean, neatly groomed, and casually dressed.  His psychomotor activity was unremarkable, and he was fatigued and made poor eye contact.  The Veteran's speech was soft or whispered, sometimes difficult to hear.  His affect was restricted in range.  His mood was "sad, tired, in pain."  He was easily distracted and his mind wandered, although he reported it is easier to focus at work because he is helping someone else.  Orientation was intact to person, time, and place.  His thought process was described as rambling and the examiner noted that his mind wanders and it was sometimes difficult for him to focus on what he had been asked.  His thought content was unremarkable, and he showed no delusions.  Regarding judgment, the examiner noted that he understands the outcome of his behavior.  Regarding insight, she noted that he understands that he has a problem.  

The examiner noted that the Veteran has sleep impairment, described as sleep maintenance problems.  He has no hallucinations or inappropriate behavior.  He did not interpret proverbs appropriately, but gave a concrete interpretation.  He did not exhibit obsessive/ritualistic behavior, panic attacks, homicidal, or suicidal thoughts.  He had no history of suicide attempts.  His impulse control was good and he had no history of violence/assaultiveness.  Regarding hygiene the examiner answered "no" to a question of "ability to maintain minimum personal hygiene?" but explained that his wife has to remind him to shave and that he doesn't pay attention to it and wouldn't care to shave because it doesn't seem important.  His remote, recent, and immediate memory were normal.  The Beck Depression Inventory, second edition, was given, and the Veteran's score of 47 was consistent with depressive symptoms in the severe range.  

The examiner diagnosed major depressive disorder, recurrent, severe without psychotic features.  She assigned a GAF score of 52, which she said applied to the past 2 years.  The examiner opined that the Veteran's mental disorder does not result in total occupational and social impairment.  She opined that mental disorder signs and symptoms do result in deficiencies in most areas (judgment, thinking, family relations, work, mood, or school).  She identified the deficiency in thinking as concentration problems.  For family relations, she identified "marital strain, although that is improving with therapy," feelings of embarrassment about his limitations leading to less communication with extended family members, and fatigue, low energy, low mood, and anhedonia, which have resulted in greater social isolation, as well as reduced ability to get things done at home or follow a more adaptive routine.  Regarding deficiencies at work, the examiner reported that the Veteran has difficulty pacing himself appropriately due to feelings of low self-worth associated with physical limitations.  She reported that he uses distraction to cope with depressive symptoms and that this, in combination with his sense that resting is equivalent to weakness, contributes to patterns that make him less capable of functioning outside of work due to overexertion.  

VA treatment records include a September 2011 primary care note showing reports of feeling "blah," anhedonia, and fatiguing easily, as well as difficulty maintaining sleep.  A September 2011 primary care risk assessment screening shows that the Veteran answered yes to "are you feeling hopeless about the present or future?" but that he denied suicidal thoughts or attempts.  

In an October 2011 mental health consultation the Veteran reported that he doesn't do a lot of the things that he used to do or go a lot of places he used to go.  He reported anhedonia and lacking the drive to engage in sport activities due to physical limitations and decreased motivation.  He was trying to find different hobbies, and was playing the bass.  He reported decreased energy, difficulty sleeping, and decreased concentration.  He denied suicidal ideation, homicidal ideation, hallucinations, and symptoms of mania or psychosis.  He reported sporadic nightmares (about once every three months) and that he avoids crowds, but denied flashbacks and hypervigilance.  He described himself previously being outgoing and happy and reported that this was the first time in his life he had been depressed.  

On examination the Veteran was alert and oriented.  No abnormal movements were noted, although psychomotor retardation was.  His general appearance was calm, and he was wearing sports clothes and a hat that covered a large part of his face.  His speech was slow, soft, and sometimes mumbling, with no dysarthria or word-finding difficulties.  His mood was depressed, and his affect was constricted - smiling at times but overall minimally reactive.  His thought process was logical, linear, and goal-directed.  No delusions were elicited.  His insight and judgment were fair.  Attention and memory were grossly intact.  A diagnosis of major depressive disorder, single episode, was given.  A GAF score of 60 was assigned.  

A December 2011 psychiatrist note shows that the Veteran reported "doing good."  He reported sleeping better (7-8 hours per night), with improved concentration and good energy.  He denied suicidal or homicidal ideation since his last visit.  He reported that he spent Thanksgiving with his brother and had a good time, that he has friends in the area and has overall good support, including a good relationship with his wife.  A GAF score of 68 was assigned.  

A February 2012 psychiatry attending note shows that the Veteran reported he had "been great."  He denied any current mood symptoms, and reported good sleep, energy, and concentration.  He reported now having a lot of family support from his mother, brother, and wife, which has been helping him cope emotionally.  He denied suicidal or homicidal ideation.  On examination he was alert and oriented.  Psychomotor activity was normal.  He was calm, wearing sports clothes, and his eye contact was fair.  His speech was normal.  His mood was "great," and his affect was euthymic, reactive, and he was smiling appropriately.  His thought processes were linear and goal-directed.  He denied suicidal or homicidal ideation and hallucinations.  No delusions were elicited.  His insight and judgment were fair, and cognition, attention, and memory were grossly intact.  A GAF score of 70 was assigned.  

An October 2012 primary care note shows that the Veteran reported feeling "blah," anhedonic, and fatiguing easily.  He reported that he stopped taking a prescription medication and that his mood since stopping had been okay and that he was sleeping better.  An assessment of "adjustment disorder, doing well" was given.  

The Veteran also receives counseling approximately every three months through Psychological Consulting Services.  March and June 2010 and March 2012 letters show that the Veteran was first seen in February 2010 and has been in treatment since that time.  He was diagnosed with mood disorder due to COPD and flat feet with major depressive features.  Axis IV psychosocial and environmental problems of reduced stamina for activities due to breathing problems, flat feet chronic pain, and concerns for future health were noted.  A GAF score of 38 was assigned.  

In a March 2010 letter, the private provider described that the Veteran reported depressive symptoms including depressed mood during most of the day nearly every day and crying spells.  He reported that because of his physical condition, he can no longer do things he used to enjoy like exercise, play sports, or play with his nieces and nephews.  He reported that he feels lethargic, plagued by physical problems, and some mornings does not feel like getting out of bed.  He has difficulty starting tasks because he does not feel motivated and often feels helpless and hopeless.  The Veteran also reported mood swings, becoming irritated easily, and isolating himself from other people.  He reported that his wife tells him he has problems with memory and concentration.  He also reported feeling differently about himself because of his physical limitations and having a difficult time envisioning his future.  

On examination the Veteran was cooperative, dressed normally, and soft spoken.  His mood was dysthymic and his affect was blunted.  He had limited range of motion.  His thought process was reported as somewhat slowed.  He had no current suicidal or homicidal ideation.  The provider observed that the Veteran's symptoms cause clinically significant impairment in his social, occupational, and personal functioning.  The provider noted that his irritability and feelings of isolation severely limit his ability to initiate or sustain work or social relationships.  Finally, the provider observed that due to the longstanding nature of his illness and increased health concerns, his prognosis for recovery is poor and the provider considers him to be permanently and totally disabled.  

The June 2010 and March 2012 letters contain similar descriptions.  Additional symptoms noted include poor sleep, dissatisfaction with treatment in the sense of feeling like he only gets medications and no real treatment, and having to put on a happy face at work, which takes a lot of energy.

The Board finds that the Veteran's major depressive disorder has not more nearly approximated the criteria for a rating higher than 50 percent at any time during the appeal period.  The Veteran's major depressive disorder does not result in total occupational and social impairment or occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Although the February 2011 examiner opined that the Veteran's mental disorder results in deficiencies in most areas and his private provider has given a GAF score associated with major impairment in several areas, neither GAF scores nor an examiner's characterization of the Veteran's level of impairment is dispositive or binding on the Board.  See 38 C.F.R. § 4.2.

Regarding work, the Board finds that the Veteran's major depressive disorder more nearly results in reduced reliability and productivity in this area, rather than deficiency.  The February 2011 examiner noted that the Veteran has difficulty pacing himself at work and overexertion at work can make him less capable of functioning outside of work.  She also noted increased absenteeism and poor social interaction.  The Veteran's private provider noted that his irritability and feelings of isolation severely limit his ability to initiate or sustain work relationships.  However, the Veteran has been employed full-time throughout the appeal period, and the record does not indicate any disciplinary or behavior problems at work.  The Veteran reported in the February 2011 VA examination that he likes his job and likes helping people.  Therefore, major depressive disorder is best characterized as resulting in reduced reliability and productivity.  

Regarding family relations, the February 2011 examiner noted marital strain, which was improving with therapy, embarrassment about limitation leading to less communication with extended family, and social isolation.  His private provider noted social isolation.  In the February 2011 VA examination the Veteran reported that his relationship with his wife was currently good.  In December 2011 VA treatment, the Veteran reported spending Thanksgiving with his brother and having a good time.  He also noted that he has friends in the area and has overall very good support.  In February 2012 VA treatment the Veteran reported receiving a lot of family support from his mother, brother, and wife, which was helping him cope emotionally.  Therefore, while the Veteran does engage in social isolation and has had difficulty communicating with family at times, he has good relationships with his immediate family and his major depressive disorder more nearly results in reduced reliability and productivity in this area, rather than deficiency.

The Veteran does not have deficiencies in judgment or thinking.  His judgment has been described as fair and he has been described as understanding the outcome of his behavior.  No inappropriate or assaultive behavior has been reported that might indicate a deficiency in judgment.  Regarding thinking, concentration problems have been noted, however they are situational, as the Veteran reports it is easier to focus at work, and the Veteran's thought content has been described as unremarkable and logical, linear, and goal directed.  Therefore, the Board finds that the Veteran's major depressive disorder does not result in a deficiency in thinking.  

Regarding mood, as discussed below, the Veteran's depressed mood is best characterized as a disturbance of motivation or mood, as described in the criteria for a 50 percent rating, rather than near-continuous depression affecting the ability to function independently, appropriately, and effectively as provided in the criteria for a 70 percent rating.  Therefore, the Board finds that the Veteran's disturbances of mood do not rise to the level of a deficiency in mood.  Accordingly, the Veteran's major depressive disorder does not result in total occupational and social impairment or occupational and social impairment with deficiencies in most areas.

The Veteran's symptoms are not of similar severity, frequency, and duration as those described in the criteria for a rating higher than 50 percent.  The Veteran has consistently denied hallucinations and homicidal ideation, and no delusions have been elicited or noted.  Although the Veteran has experienced feelings of hopelessness, pessimism, and a sense of a foreshortened future, he has consistently denied suicidal ideation and has no reported suicide attempts.  The Veteran's social isolation more nearly approximates difficulty in establishing and maintaining relationships, rather than an inability to establish and maintain effective relationships, as he has some good relationships including with his wife and one good friend.  

The Veteran reported that his wife tells him he has problems with his memory, but those problems were not described in further detail.  Given that mental health professionals have generally described the Veteran's memory as normal or intact, the Board finds that at worst the Veteran's memory problems are similar to impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) and do not more nearly approximate memory loss for names of close relatives, own occupation, or own name.  If present, such severe memory loss would have been noted in the VA examination or treatment records.  

Although the February 2011 VA examiner answered "no" to a question of "ability to maintain minimum personal hygiene," she explained that the Veteran's wife has to remind him to shave because he doesn't pay attention to it and wouldn't care to shave because it doesn't seem important.  The Veteran has generally been described as clean, neatly groomed, and casually or normally dressed.  No provider has reported concern over the Veteran's hygiene.  The Board finds that needing to be reminded to shave is more similar to a disturbance of motivation or forgetting to complete tasks than neglect of personal appearance or hygiene or inability to maintain minimal personal hygiene, because once reminded, the Veteran properly attends to his appearance and hygiene.  

The Board finds that the Veteran's mood, which has been described as "blah," depressed, sad, tired, fatigued, and in pain, is best characterized as a disturbance of mood.  Although the Veteran sometimes experiences not wanting to get out of bed and needs to be reminded by his wife to shave, he has been employed full-time throughout the appeal period and has at times described himself as being good or great.  Therefore, the Veteran's major depressive disorder does not result in near-continuous depression affecting the ability to function independently, appropriately, and effectively.  

The Veteran's private provider has reported that the Veteran is easily irritated but holds it in.  The Board finds that this symptom is not of similar severity, frequency, and duration as the symptom of impaired impulse control (such as unprovoked irritability with periods of violence) listed in the criteria for a 70 percent rating.  First, it is not clear that the Veteran's irritability is unprovoked.  Additionally, the February 2011 VA examiner reported that the Veteran's impulse control was good and that he had no episodes of violence.  

In sum, the Veteran's occupational and social functioning has not more nearly approximated impairment with deficiencies in most areas or total impairment at any time during the appeal period.  He has not experienced symptoms of similar severity, frequency, and duration as those described in the criteria for ratings higher than 50 percent.  Therefore, a rating in excess of 50 percent is not warranted.  

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's major depressive disorder.  38 C.F.R. § 3.321(b).  Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered all of the Veteran's symptoms, including social isolation, fatigue, and pessimism.  See 38 C.F.R. § 4.130.  The rating criteria are thus adequate to evaluate the disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115.  Additionally, as the Veteran has been employed throughout the appeal period, the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (explaining that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability).  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an extraschedular rating, under 38 C.F.R. § 3.321(b), for service-connected bilateral foot disabilities is denied.  

Entitlement to an initial rating in excess of 50 percent for major depressive disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


